DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/25/2022 has been entered.  Claims 1-15 & 17-20 are pending in the application.  Claims 2-4 & 17-20 are withdrawn, as outlined below.  Claim 16 is cancelled.	

Election/Restrictions
Applicant's election with traverse of Species VII in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that the requirement does not “support a conclusion that such species are actually independent or distinct (see Applicant Remarks Page 7)”.  This is not found persuasive because a concise statement for the independence and distinction between the species was provided.  The bottom of the 01/26/2022 Non-Final Rejection clearly states “The species are independent or distinct because the different configurations and structures affect the flow of fluid and internal pressure of the device. In addition, these species are not obvious variants of each other based on the current record.”  Since the configurations of the respective species affect fluid flow and internal pressure in very different ways, the species are clearly independent and distinct from each other.  As such, they are also not obvious variants.  If Applicant believes each of the stated species are obvious variants of each other, a statement as to why they are obvious variants should be included.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4 & 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.  Claims 2-4 & 17-19 were previously withdrawn.  Claim 20 is withdrawn due to the 04/25/2022 amendments, where Claim 20 now claims “each slipper assembly includes a slipper ball, a slipper neck and one of the plurality of slipper shoes”.  The instant application specification defines the slipper ball as Element 528.  Element 528 is shown in Figure 13 as part of the slipper assembly, and extending towards piston 522.  Figure 13 is defined as part of unelected Species III.  Elected Species VII shows an unlabeled structure which can be considered a piston ball, which is part of the piston and extending towards the slipper.  As such, amended Claim 20 reads on unelected Species III, not elected Species VII, and is withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5-15 are rejected under 35 U.S.C. 102 as being unpatentable over Michell (U.S. Patent 1,781,068).
As to Claim 1, Michell teaches a piston device (Figures 1-4) comprising: a stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), a shaft (2/20/21, where the shaft is comprised of multiple components) that is rotatable (First Page, Right Column, Line 59) about its own axis (the line extending axially through shaft 2/20/21 in Figure 1) within (as shown in Figure 1) the stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), and the shaft (2/20/21) comprising a plurality of passages (24/25/26/27) configured to receive, direct and exhaust fluid (air or water; First Page, Right Column, Line 89, to Second Page, Left Column, Line 24), the shaft (2/20/21) centrically and eccentrically rotatable during operation (Second Page, Right Column, Lines 88-116; see end of paragraph for clarification) of the device (Figures 1-4), and a swash plate (1) coupled to (via 3; First Page, Right Column, Lines 57-60) the shaft (2/20/21), the swash plate (1) having a first side (11) coupled to (via shoes 9) a first plurality of pistons (5a/5b, as shown in Figure 4).  Regarding the shaft being centrically and eccentrically rotatable, instant application Paragraph 0060 defines “eccentric” as being off-axis, which would lead one of ordinary skill in the art to conclude the term “centric” is on-axis. Michell Second Page, Right Column, Lines 88-116, discuss how forces A/C and A1/C1 are balancing forces, where A1/C1 are slightly smaller than A/C creating pressure on ports 22/23.  One of ordinary skill in the art would recognize this pressure will move either side of shaft 2 off of the device 1 axis, but shaft 2 axis will remain on the device axis at point 0 in Figure 4.  Additionally, one of ordinary skill in the art would recognize pressure changes will occur during operation which will align the shaft 2 axis with the device axis.  As such, one of ordinary skill in the art would conclude the shaft 2 axis can be both centric and eccentric during operation.
As to Claim 5, Michell teaches all the limitations of Claim 1, and continues to teach a respective plurality of slipper shoes (9) each connected to (First Page, Right Column, Lines 73-84) a piston (5) of the first plurality of pistons (5a/5b), and the swash plate (1) comprising at least one active surface (11) for interacting with (First Page, Right Column, Lines 73-84) the slipper shoes (9).
As to Claim 6, Michell teaches all the limitations of Claim 1, and continues to teach fluid flow (air, First Page, Right Column, Line 100) throughout the device creates at least one of a force (A1/C1) and a moment on (as shown in Figure 4) the shaft (2/20/21) and the plurality of passages (24/25/26/27) are configured on (as shown in Figure 1) the shaft (2/20/21) such that at least one of the forces (A1/C1) or the moments on the shaft are balanced (since A1 and C1 are opposing forces, they balance each other out).
As to Claim 7, Michell, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach a second plurality of pistons (5c/5d), each of the first (5a/5b) and second (5c/5d) plurality of pistons (5a/5b/5c/5d) contained within (as shown in Figures 1/4) the cylinder block (the structure creating cylinders 4, as shown in Figure 1) and arcuately positioned coaxial with (as shown in Figure 3) the shaft (2/20/21) on opposite ends (as shown in Figures 1/4) of the cylinder block (the structure creating cylinders 4, as shown in Figure 1).
As to Claim 8, Michell, as modified, teaches all the limitations of Claims 1, 6 & 7, and continues to teach a first active surface (11) and a second active surface (12), the first (11) and second (12) active surfaces are on opposing sides (as shown in Figure 1) of the swash plate (1).
As to Claim 9, Michell teaches a piston device (Figures 1-4) comprising: a stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), a shaft (2/20/21) extending through (as shown in Figures 1/4) the stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1) and having a plurality of passages (24/25/26/27) therein (as shown in Figures 1/4) along portions (as shown in Figures 1/4) of the shaft (2/20/21); and at least one valve (20/21) operatively encompassed within a bore (the bore within which valve 20 sits within, as shown in Figure 3) of the stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), the at least one valve (20/21) comprising the shaft (2/20/21) radially sealed to (as shown in Figure 3) the bore (the bore within which valve 20 sits within, as shown in Figure 3) about at least one portion (the portion of the bore with passages 24/26, as shown in Figure 3) of the bore (the bore within which valve 20 sits within, as shown in Figure 3) having a passage (Figure 3 shows passages 24/26; one of ordinary skill in the art would conclude passages 25/27 are arranged in a similar manner for the valve portion 21 of shaft 2/20/21) therein (as shown in Figure 3).
As to Claim 10, Michell teaches all the limitations of Claim 9, and continues to teach a first plurality of pistons (5a/5b, as shown in Figure 4) and a second plurality of pistons (5c/5d, as shown in Figure 4), each of the first (5a/5b) and second (5c/5d) plurality of pistons (5a/5b/5c/5d) arcuately positioned coaxial with (as shown in Figure 3) the shaft (2) on opposite sides (as shown in Figures 1/4) of the shaft (2).
As to Claim 11, Michell teaches all the limitations of Claim 9, and continues to teach the plurality of passages (24/25/26/27) are configured to receive, direct and exhaust fluid flow (air or water; First Page, Right Column, Line 89, to Second Page, Left Column, Line 24) within (as shown in Figures 1/4) the device (Figures 1-4).
As to Claim 12, Michell teaches all the limitations of Claims 9 & 11, and continues to teach the fluid flow (air or water; First Page, Right Column, Line 89, to Second Page, Left Column, Line 24) within the device (Figures 1-4) creates at least one of a plurality of forces (A1/C1) and a plurality of moments on the shaft (2/20/21) and the plurality of passages (24/25/26/27) are configured on (as shown in Figure 1) the shaft (2/20/21) such that the at least one of the plurality of forces and the plurality of moments is balanced (since A1 and C1 are opposing forces, they balance each other out).
As to Claim 13, Michell teaches all the limitations of Claims 9, 11 & 12, and continues to teach a plurality of slipper assemblies (9/10), each slipper assembly (9/10) respectively coupled to (as shown in Figures 1/3; First Page, Right Column, Lines 73-84) one piston (5) of a plurality of pistons (5); and a swash plate (1) coupled to (via 3; First Page, Right Column, Lines 57-60) the shaft (2/20/21) and comprising at least a first active surface (11) for interacting with (as shown in Figure 1) a respective slipper assembly (9) of the plurality of slipper assemblies (9/10).
As to Claim 14, Michell teaches all the limitations of Claims 9, 11, 12 & 13, and continues to teach a second active surface (12), where the first (11) and second (12) active surfaces are on opposing sides (as shown in Figure 1) of the swash plate (1).
As to Claim 15, Michell teaches a piston device (Figures 1-4) comprising: a swash plate (1) having a first side (the side comprised of surface 11) coupled to (as shown in Figure 1; First Page, Right Column, Lines 73-84) a first plurality of slipper shoes (9) and a second side (the side comprised of surface 12) coupled to (as shown in Figure 1; First Page, Right Column, Lines 73-84) a second plurality of slipper shoes (10), the first side (the side comprised of surface 11) of the swash plate (1) is generally parallel to (as shown in Figure 1) the second side (the side comprised of surface 12) of the swash plate (1); a shaft (2/20/21) including a plurality of passages (24/25/26/27), and the swash plate (1) coupled to (as shown in Figure 1) the shaft (2/20/21); and a first portion (the structure to the left of swash plate 1) of the device (Figures 1-4) on the first side (the side comprised of surface 11) of the swash plate (1) and a second portion (the structure to the right of swash plate 1) of the device (Figures 1-4) on the second side (the side comprised of surface 12) of the swash plate (1), wherein the first portion (the structure to the left of swash plate 1) of the device (Figures 1-4) on the first side (the side comprised of surface 11) of the swash plate (1) is substantially symmetric about (as shown in Figure 1) the swash plate (1) with the second portion (the structure to the right of swash plate 1) of the device (Figures 1-4).

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1 & 5-15 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Michell (1,781,068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boehringer (4,286,927) describes a swashplate actuated piston pump utilizing passages in the shaft which act like a rotary valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746